Citation Nr: 0402058	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  A hearing loss disability, as defined by VA regulation, 
was not present during service or for many years thereafter, 
and the medical evidence shows that the veteran's current 
bilateral hearing loss disability is not linked to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2002 rating decision, the January 
2003 Statement of the Case, the February 2003 Supplemental 
Statement of the Case, the April 2003 Supplemental Statement 
of the Case, and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim for service 
connection.  Further, letters from the RO to the veteran 
dated July 2002 and September 2003 informed him of the types 
of evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2002 and October 2003 letters and asked him 
to identify all medical providers who treated him for 
bilateral hearing loss.  The RO has obtained all identified 
evidence.

The VA also provided the veteran with an audiological 
examination in February 2003, which included an opinion 
addressing the contended causal relationship between a 
current bilateral hearing loss disability and service.  The 
Board finds that the examination and opinion are adequate 
and, when it is considered with the remaining evidence of 
record, there is sufficient medical evidence of record to 
adjudicate this appeal.  Thus, there is no further duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The claimant is a combat veteran who served in the infantry 
from August 1968 to April 1970.  He alleges that his exposure 
to loud noise during service caused him to experience gradual 
hearing loss that has become so severe that it interferes 
with his ability to do his job and interact socially.  

The veteran's service medical records show that at his 
September 1967 induction examination, right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 5, 5, 5 and 5 decibels, respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, and 4000 hertz were measured at 5, 5, 5 and 5 
decibels, respectively.  At the veteran's April 1970 
separation examination, right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz had increased 
to 25, 15, 0, and 30 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz had increased to 35, 15, 15, and 35 decibels, 
respectively.  These findings were reported to show a slight 
hearing impairment.  

In May 1973, the veteran was examined upon entering the 
National Guard.  His right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, and 4000 hertz had decreased to 15, 
10, 10, and 10 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz had also decreased to 15, 10,10 and 10 decibels, 
respectively.  The service medical records reflect that the 
veteran never made any complaints regarding hearing loss.  At 
all three of the aforementioned examinations, he indicated by 
checked box that he did not have any hearing loss.  

In August 2001, the veteran sought treatment from a private 
clinician (Dr. S.H.).  Dr. S.H. documented the history given 
by the veteran, which included exposure to the explosive 
sounds of bombs and firearms in Vietnam.  Dr. S.H. diagnosed 
the veteran with very severe high frequency hearing loss and 
moderate hearing loss in the low frequencies.  He noted that 
this was consistent with loud noise exposure but did not 
render an opinion regarding the etiology of the hearing 
impairment.  He recommended that the veteran be suited with a 
hearing aid.  

A report of a private audiologcal examination dated in 
November 2002 confirms significant bilateral hearing loss.  
It was also noted in the report that the veteran gave a 
history of gradual hearing loss since the 1970s.

The veteran subsequently filed this claim in June 2002 and 
underwent a VA examination in February 2003.  The examiner 
noted that according to the veteran, he was exposed to 
hazardous noise during service in the form of firearms, 
machine guns, mortars, firing range, hover craft, tanks, 
heavy artillery, combat explosions, demolitions, and aircraft 
guns.  The examiner also noted that according to the veteran, 
he also was exposed to hazardous noise during his civilian 
life in the form of electrical generators, carpentry tools, 
power tools, chainsaws, power lawn mower, farm equipment, 
weed eaters and leaf/grass blowers.  During the audio 
examination, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 105, 105, 
105, and 105 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 35, 45, 75, and 90 decibels, 
respectively.  

The VA examiner diagnosed the veteran with profound 
sensorineural hearing loss in his right ear and mild to 
moderately severe sensorineural hearing loss in his left ear.  
Regarding the etiology of the veteran's hearing impairment, 
the examiner noted that although the veteran was exposed to 
hazardous noise while in service, he exited the service in 
1970 with only a slight hearing impairment.  He further noted 
that the hearing impairment was only temporary, since his 
1973 audiometric records show evidence of normal hearing in 
both ears.  Based on these findings, the examiner stated that 
he "can not ethically relate his present hearing status to 
military service."    

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for bilateral hearing loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Though the veteran has shown that he currently 
suffers from a bilateral hearing impairment, and that there 
was some evidence of hearing loss during service, the only 
medical evidence on file that speaks to whether or not there 
is a nexus between them is the VA examiner's opinion.  The 
examiner was made fully aware of the veteran's history, 
including his exposure to hazardous noise, but was unable to 
link his current hearing impairment to any incident relating 
to service.  

As to the veteran's lay contention that his current hearing 
impairment was caused by in-service hazardous noise exposure, 
the Board notes that as a layperson, he is not competent to 
offer opinions on causation, and that the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 
(1993).

As indicated above, no competent medical evidence of record 
links the veteran's current hearing impairment to an in-
service incident.  Further, the RO specifically informed the 
veteran that he needed to submit such evidence, and requested 
that he identify any such evidence.  The only medical 
treatment he identified was with Dr. S.H., who noted the 
history of in-service noise exposure but did not link any 
current hearing impairment to service.  An audiological 
examiner in November 2002 noted the veteran's history of 
gradual hearing loss since the 1970s (the veteran separated 
from service in April 1970) and that his current hearing loss 
was consistent with loud noise exposure.  However, the 
examiner also did not render an opinion linking current 
hearing loss to service from August 1968 to April 1970.  In 
both Dr. S.H's and the November 2002 examination reports, to 
the extent that either can be construed as indicating hearing 
loss might have began during or as the result of service, the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  In this case, while 
there was some indication of hearing loss at the time the 
veteran separated from service, albeit  not a disability as 
defined by 38 C.F.R. § 3.385, a post-service audiological 
examination performed several years after service showed 
improved hearing or hearing that was well within normal 
limits.

In making the above determination, the Board was cognizant of 
the fact that the veteran engaged in combat with the enemy 
during service.  However, the denial of the instant case was 
due to the lack of any competent medical evidence showing 
link between his current hearing impairment and an in-service 
incident.  The Board's denial is not due to the veteran's 
account of what occurred during service. Thus, the provisions 
of 38 U.S.C.A. § 1154(b) would provide no additional benefit 
to the veteran in the instant case.  See Brock v. Brown, 10 
Vet. App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'").  The only competent opinion that 
addresses the contended causal relationship, found in the 
report of the VA audiological examination dated in February 
2003, which followed a review of the record, history obtained 
from the veteran that included both service and post-service 
excessive noise exposure, and an audiological examination, 
clearly goes against the claim.  The clinician also provided 
a rationale for his opinion, noting that in addition to the 
exposure to excessive noise during service (August 1968 to 
April 1970), the veteran was also was exposed to hazardous 
noise during his civilian life since his separation from 
service in 1970.  The examiner further noted that, despite 
the in-service noise exposure, the veteran exited service in 
1970 with only a slight hearing impairment and that that 
hearing impairment was only temporary, since his 1973 
audiometric records show evidence of normal hearing in both 
ears.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



